DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendment to claim 1, the cancellation of claims 11-20 previously withdrawn without traverse, the addition of new claims 21 and 22 and the arguments presented has overcome the rejections and objections presented in the previous Office Action. Therefore, the previously presented rejections and objections are withdrawn in this present Office Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1, 6 and 8-9 were rejected as being unpatentable over Xie and claim 2 was rejected as being unpatentable over Xie in view of Wei. Claims 3-5, 7 and 10 were objected to as depending from a rejected base claim, but also indicated as including allowable subject matter and that the claims would be allowable is rewritten in independent form to include all the limitations of the base claim and any intervening claims. Presently, Applicant has amended independent claim 1 to include the allowable subject matter of claim 3 as well as the subject matter of intervening claim 2. This amendment has overcome the rejection of claims 1-2, 6 and 8-9 as well as the objection to claims 3-5, 7 and 10 as presented in the previous Office Action. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Xie and/or Wei to teach and/or suggest the limitations of independent claim 1 as amended or that teach and/or suggest the semiconductor structure as recited in independent claim 1 as amended. Therefore, independent claim 1 and claims 4-5 and 9-10 depending therefrom are allowable. 
Applicant has also added new independent claim 21, which includes the subject matter of independent claim 1, claim 6 and the allowable subject matter of claim 7. Furthermore, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899